Opinion issued November 29, 2012




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00138-CV
                           ———————————
                   IN THE INTEREST OF N.M., A CHILD



                   On Appeal from the 246th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1029336


                         MEMORANDUM OPINION

      Appellants have filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). The motion contains a certificate of service, but does not contain a

certificate of conference. See TEX. R. APP. P. 10.1(a).   Ten days have passed,

however, and appellee has not filed a response in opposition. See TEX. R. APP. P.

10.1(b) (providing that court may determine motion before response is filed),
10.3(a) (providing, in pertinent part, that court should not hear or determine motion

until 10 days after motion was filed, unless motion states that parties have

conferred and that no party opposes motion). No opinion has issued. See TEX. R.

APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2